DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2016/0157525A1) in view of Takahashi et al. (US 7767877) and further in view of Kalayci et al. (US 2009/0065436A1).
Tucker discloses in reference to claim:

1.  A cartridge for an e-vaping device 60, the cartridge comprising: a reservoir 22 configured to hold a pre-vapor formulation, the reservoir including at least one surface  that partially defines an interior of the reservoir (liquid storage medium 210 made of absorbent polymers);  and a vaporizer assembly 14 configured to draw at least some of the pre-vapor formulation from the reservoir, the vaporizer assembly further configured to vaporize the drawn pre-vapor formulation to form a vapor wherein the reservoir includes a superabsorbent layer on at least one surface [the liquid storage medium 210], the at least one surface at least partially defining the interior of the reservoir, the absorbent layer including the 
    PNG
    media_image1.png
    413
    1037
    media_image1.png
    Greyscale

	Tucker does not disclose a polymer in fluid communication with an interior of the reservoir as the liquid storage medium, the polymer being configured to absorb free water from the pre-vapor formulation held in the reservoir, the polymer including a cross-linked polyacrylate copolymer that is substantially inert to the pre-vapor formulation.  
	Takahashi disclsoes a liquid-absorbing core which is for use in suction type drug volatilizers which comprises hydrophilic fibers and/or water-absorbing fibers.  The preferred materials are hydrophilic fibers having a high affinity for water such as rayon, cotton etc.  Futher Takahashi disclose water-absorbing synthetic fibers such as polyvinylalcohol and sodium polyacrylate, and other synthetic fibers treated with polyvinylalcohol or sodium polyacrylate by adhesion or coating can be mentioned as the water-absorbing fibers used for the present invention. Takahashi disclose water-absorbing synthetic fibers such as polyvinylalcohol and sodium polyacrylate, and other synthetic fibers treated with polyvinylalcohol or sodium polyacrylate by adhesion (binder) or coating can be mentioned as the water-absorbing fibers used for the present invention.
 	Tucker disclose preferably, the liquid storage medium 210 of the liquid supply 22, if 
included, is a fibrous material comprising cotton, polyethylene, polyester, rayon and combinations thereof.

	The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

	For at least one of the rationales listed above, it would have been obvious to one of ordinary skill in the art to provide the superabsorbent polymer taught by Takahashi and Kalayci in place of the storage medium of Tucker being in fluid communication with an interior of the reservoir as the liquid storage medium, the superabsorbent polymer being configured to absorb free water from the pre-vapor formulation held in the reservoir, the superabsorbent polymer including a cross-linked polyacrylate copolymer that is substantially inert to the pre-vapor formulation.  
	
2.  The cartridge of claim 1, wherein the reservoir 22 includes a storage medium 210 configured to hold the pre-vapor formulation;  and the cross-linked polyacrylate copolymer is included in the storage medium. 

3.  The cartridge of claim 1, wherein the reservoir 22 includes a cylindrical outer housing (surface) at least partially defining an outer surface of the reservoir, an inner tube defining an inner surface of the reservoir, such that the reservoir interior is an annulus, and cross-linked polyacrylate copolymer layer on at least one of the inner surface of the outer housing and the outer surface of the inner tube, the superabsorbent layer including the cross-linked polyacrylate copolymer and at least one binder. Tucker discloses preferably, the liquid supply 22 is contained in an outer annulus between the 
outer tube 6 and the inner tube 62.
 
4.  The cartridge of claim 3, wherein cross-linked polyacrylate copolymer is included within an interior of at least one of the outer housing and the inner tube.  See figure above.

The art above is applied mutatis mutandis  to claims 5-8

 5.  An e-vaping device, comprising: a cartridge including, a reservoir 22 configured to hold a pre-vapor formulation, the reservoir including includes a layer 210 on at least one surface, the at least one surface at least partially defining an interior of the reservoir 22, the layer including a cross-linked polyacrylate copolymer (see above teachings)  and at least one binder (see above teachings), the cross-linked polyacrylate copolymer in fluid communication with the interior of the reservoir, the cross-linked polyacrylate copolymer being configured to absorb free water from the pre-vapor formulation held in the reservoir, the cross-linked polyacrylate copolymer is substantially inert to the pre-vapor formulation, and a vaporizer assembly configured to draw at least some of the pre-vapor formulation from the reservoir, the vaporizer assembly further configured to vaporize the drawn pre-vapor formulation to form a vapor;  and a power supply configured to supply electrical power to the vaporizer assembly. 

6.  The cartridge of claim 5, wherein the reservoir includes a storage medium configured to hold the pre-vapor formulation;  and the cross-linked polyacrylate copolymer is included in the storage medium. 
 
7.  The e-vaping device of claim 5, wherein the reservoir includes a cylindrical outer housing at least partially defining an outer surface of the reservoir, and an inner tube defining an inner surface of the reservoir, such that the reservoir interior is an annulus, and the at least one surface of the reservoir is at least one of the inner surface of the outer housing and the outer surface of the inner tube. 
 
8.  The e-vaping device of claim 7, wherein the cross-linked polyacrylate copolymer is included within an interior of at least one of the outer housing and the inner tube. 
 
9.  The e-vaping device of claim 5, wherein the power supply includes a rechargeable battery 1. See Tucker figure 4
 
10.  The e-vaping device of claim 5, wherein the cartridge and the power supply are removably coupled together. See Tucker figure 5

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

tsc